DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1 and 4 are objected to for the following reason.  For clarity, the claims should expressly link the “plurality of zirconia powders” (e.g. in the body of the claims) to the “plurality of layers” (e.g. in the preamble of the claims), in manner such as appending the following to the clause concerning the sintering step:  “wherein as a result of the sintering, each of the plurality of zirconia powders becomes a respective one of the layers of the plurality of layers”.  Furthermore, it is suggested that “zirconia powder” be rephrased as “zirconia powder layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by U.S. 2013/0221554 A1 (“Jung”).
Applicant cannot rely upon the certified copy of the foreign priority application (filed 10 May 2013) to overcome the rejection applied under 35 U.S.C. § 102(a)(1) (with a publication date of 29 August 2013), because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Considering claim 1, Jung discloses a dental block for making a dental prosthesis, where the prosthesis comprises a plurality of sub-layers laminated together (Jung abs., Figs. 1 and 2a).  Jung discloses that each of the sub-layers is primarily constituted of yttrium-stabilized zirconia, where the sub-layers are graded in their composition to produce a correspondingly graded flexural strength (id. ¶ 0122 and Table 2).  Specifically, layers with increasing content of yttria results in greater light transmittance and lower flexural strength (id. ¶ 0122 and Table 2), and four of the sub-layers have flexural strength greater than 1,000 MPa.  It may be deduced that the material forming the layers are sintered (id. ¶ 0122 and Table 2).  The combination of the four sub-layers (sublayers 1-4) would therefore read on the multilayered sintered zirconia of claim 1.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Jung, as applied to claim 1 above.
Considering claim 2, Jung is analogous, as it is from the same field of endeavor as that of the instant application (sintered zirconia laminate).  Limitations concerning the “mixture layer” in the present context is not considered to require physical mixing of adjacent layers, and it is a product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, layer 3 is intermediate in composition as compared to layers 2 and 4; and layer 2 is intermediate in composition as compared to layers 1 and 3.  Either is considered to read on a mixture layer, as either could be produced by mixing of immediate sandwiching layers.
It is noted that though the broad description of mixing per se is treated as a product-by-process limitation wherein Applicant has yet to proffer evidence demonstrating nonobviousness, the narrower limitation of subjecting the zirconia powders to vibration as to form a respective interlayer portion between each pair of adjacent zirconia powders and subsequently sintering the resulting product is considered to be nonobvious (see discussions in respective Notices of Allowances of issued during the prosecution of 14/890,239 and 16/940,909).  However, until the pending claim is made commensurate with product produced from a procedure requiring a vibration step, the evidence establishing nonobviousness for the vibration step cannot be used to establish nonobviousness for any generic mixing step.
Considering claim 3, Jung discloses that pigments could be added after presintering (Jung ¶ 0093-0094).  That the pigments should be present upon initial formation of the zirconia powders is a product-by-process limitation and is deemed immaterial in the instant case as 1) the actual claimed article is a sintered multilayered structure (as is the case in Jung) and 2) there is no evidence that presence of pigment in the powders prior to presintering leads to any nonobvious results.
Considering claims 4-6, as the overall flexural strength of the four layers mentioned above is at least that of the layer having the lowest flexural strength, and as that layer is expected to have a flexural strength comparable to itself, it stands to reason the flexural strength of those four layers is substantially the same as that of a material formed of only the composition of the fourth layer.  Claims 5 and 6 are rejected for the same reason as discussed respectively in the rejection of claims 2 and 3 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/156483 A1 (discussed below using its U.S. counterpart U.S. 2015/0246459 A1, “Dorn”) in view of WO 2013/018728 A1 (discussed below using its U.S. counterpart U.S. 2014/0227654 A1, “Fujisaki”).
WO 2013/156483 A1 is applied as prior art under both 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2). Applicant cannot rely upon the certified copy of the foreign priority application (filed 10 May 2013) to overcome this rejection where WO 2013/156483 A1 is applied under 35 U.S.C. § 102(a)(1), because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Considering claim 1, Dorn discloses a densely sintered multilayered ceramic, wherein the ceramic is made by a process that initially produces a non-dense sintered ceramic molded body having at least two layers (Dorn abs.), where each of the at least two layers is made of a different ceramic material having different shrinkage properties as a function of temperature (id. abs.).  Dorn discloses that by adjusting the compositions of the ceramic material of one of the layers, the at least two layers, though made of different materials, may be made to exhibit identical shrinkage behaviors in the temperature range at which the non-dense ceramic material undergoes presintering (id. ¶ 0030).  In particular, the composition of the at least two layers are graded (id. Fig. 2a-2d), which results in a correspondingly graded change in color (id. ¶ 0020).  Dorn further discloses that the ceramic materials may be yttrium-stabilized zirconia (YSZ) layers, where the layers are superimposed as blocks (id. ¶ 0021).  This reads on the limitation of the usage of stabilized zirconia powders that have different compositions, where the presence of yttria reads on the claimed stabilizer.  As Dorn also discloses that full sintering does eventually take place (id. ¶ 0042), Dorn is considered to meet the limitation of a sintered zirconia body.  Dorn differs from the claimed invention, as Dorn is silent regarding flexural strength of the layers after sintering.
Fujisaki teaches an YSZ material containing 2-4 mol% yttria, where the YSB material has the following LAB coordinate when sintered:  L* value from 51 to 80, a* value from -5 to 10, and b* value of 0 to 30 (Fujisaki ¶ 0035-0037).  Furthermore, Fujisaki discloses that the YSZ material after sintering exhibits flexural strength of at least 1100 MPa and preferably 1200 MPa (id. ¶ 0041).  The flexural strength values would read on the flexural strength values recited in claim 1.  Each of Dorn and Fujisaki is considered to be analogous, as each is directed to colored dental ceramics (field of endeavor of the instant application).  Furthermore, Fujisaki may be combined with Dorn, as both are directed to colored dental ceramics comprising sintered YSZ.  In particular, it is noted that the powders taught in Fujisaki exhibits colors similar to those used in Dorn.  It would have been obvious to person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the YSZ material of Fujisaki as the constituent powders of the sub-layers of the multilayered ceramic of Dorn, as the YSZ material of Fujisaki exhibits high flexural strength (Fujisaki ¶ 0041).  Dorn as modified by Fujisaki would comprises at least two sub-layers, where the sub-layers are made of substantially similar YSZ material but at relatively different amounts, and where the YSZ material exhibits flexural strength in excess of 1100 MPa.  This reads on the recited flexural strength recited in claim 1.
Considering claim 2, Limitations concerning the “mixture layer” in the present context is not considered to require physical mixing of adjacent layers, and it is a product-by-process limitations.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  In the instant case, it is clearly shown in Fig. 2 of the reference that a layer located between two immediately sandwiching layers has a composition that is an exact intermediate of the compositions of those two sandwiching layers.
It is noted that though the broad description of mixing per se is treated as a product-by-process limitation wherein Applicant has yet to proffer evidence demonstrating nonobviousness, the narrower limitation of subjecting the zirconia powders to vibration as to form a respective interlayer portion between each pair of adjacent zirconia powders and subsequently sintering the resulting product is considered to be nonobvious (see discussions in respective Notices of Allowances of issued during the prosecution of 14/890,239 and 16/940,909).  However, until the pending claim is made commensurate with product produced from a procedure requiring a vibration step, the evidence establishing nonobviousness for the vibration step cannot be used to establish nonobviousness for any generic mixing step.
Considering claim 3, as at least one of the YSZ powders used may be colored (id. ¶ 0035), and as the amount of this particular powder is incrementally decreased through the gradient layers, each of the gradient layers will have different ratio of the colored YSZ powder, which contains a pigment.
Considering claims 4-6, as the sintered multilayered ceramic of Dorn and Fujisaki is prepared by a process that results in minimal distortion after presintering and sintering, which is a characteristic of the process used in the instant application, the sintered multilayered ceramic of Dorn and Fujisaki is considered to exhibit the property recited in claim 4.  Claims 5 and 6 are rejected for the same reason as discussed respectively in the rejection of claims 2 and 3 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,212,065.
Claims 1 and 13 of U.S. ‘065 also recites a sintered zirconia exhibiting a color gradient, where the sintered zirconia has flexural strength greater than 1000 MPa.  Though U.S. ‘065 does not expressly recite the lamination of layers of different powders, this is implied by the gradient.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,758,326 (the patent that matured from parent application 14/890,259).  
As the claims of the ‘326 patent are narrower in scope compared to the pending claims 1-6 of the instant application, the claims of the ‘326 patent render obvious claims 1-6.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,045,292 (the patent that matured from parent application 16/940,909).  
As the claims of the ‘292 patent are narrower in scope compared to the pending claims 1-6 of the instant application, the claims of the ‘292 patent render obvious claims 1-6.

Claims 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending non-provisional application 17/331,977.  
Person having ordinary skill in the art would understand that for the pre-sintered body of the ‘977 application to be useful, it would need to be sintered.  Such a transformation leads to the product recited in claim 4 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. Jim Yang/Primary Examiner, Art Unit 1781